Per Curiam.
The corporate defendant is engaged in the business of gathering and distributing racing news. Its business is in no way clothed with a public interest. It, therefore, has a right to refuse to do business with plaintiffs (Locker v. American Tobacco Co., 121 App. Div. 443; affd., 195 N. Y. 565; Moore v. N. Y. Cotton Exchange, 296 Fed. 61; Great Atlantic & Pacific Tea Co. v. Cream of Wheat Co., 227 id. 46), so long as it is guilty of no tortious act affecting them in denying such service. It may not be required, therefore, to furnish its service to the plaintiffs with whom it has no contractual obligations.
As on the argument it appeared that plaintiffs had discontinued broadcasting defendants’ news, the order in so far as it denied the corporate defendant’s cross-motion should be affirmed, without prejudice to a renewal of the motion to enjoin plaintiffs in the *331event that plaintiffs resume the broadcasting complained against. The order appealed from, in so far as it grants plaintiffs’ motion to restrain defendants from discontinuing the news service furnished plaintiffs by defendant General News Bureau, Inc., should be reversed, with twenty dollars costs and disbursements, and said motion denied, with ten dollars costs.
Present — Finch, P. J., Martin, O’Malley, Townley and Glennon, JJ.
Order, in so far as it grants plaintiffs’ motion to restrain defendants from discontinuing the news service furnished plaintiffs by defendant General News Bureau, Inc., reversed, with twenty dollars costs and disbursements, and motion denied, with ten dollars costs.